Name: Commission Regulation (EU) NoÃ 112/2013 of 7Ã February 2013 implementing Regulation (EC) NoÃ 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2014 list of target secondary variables on material deprivation Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of transport;  national accounts;  economic analysis;  social affairs;  consumption;  education;  social framework;  economic conditions
 Date Published: nan

 8.2.2013 EN Official Journal of the European Union L 37/2 COMMISSION REGULATION (EU) No 112/2013 of 7 February 2013 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2014 list of target secondary variables on material deprivation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European levels. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary in respect of the list of target secondary areas and variables that is to be included every year in the cross-sectional component of EU-SILC. The list of target secondary variables to be incorporated in the module on material deprivation should be laid down for the year 2014, together with the corresponding variables identifiers. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and the variables identifiers for the 2014 module on material deprivation to be included in the cross-sectional component of European statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following units, mode of data collection and reference period apply: 1. Units The target variables relate to different types of units: The variable relating to financial stress applies at household level and refers to the household as a whole. Information on basic needs, leisure and social activities, durables and mobility in the category adult items is to be provided for each current household member, or, if applicable, for all selected respondents aged 16 and over. All childrens items relate to all household members aged between 1 and 15 except the two variables on educational needs that concern only children attending school. The questions are to be answered by the household respondent for the whole group of children. If at least one child does not have the item in question, the whole group of children in the household is assumed not to have the item. The age refers to the age at the end of the income reference period. 2. Mode of data collection For variables applying at household level, the mode of data collection is personal interview with the household respondent. For variables applying at individual level, the mode of data collection is personal interview with all current household members aged 16 and over or, if applicable, with each selected respondent. For childrens variables the mode of data collection is personal interview with the household respondent. Given the type of information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily absent or incapacitated) are allowed. 3. Reference period The reference period for all target variables is the current situation. 4. Data transmission The target secondary variables should be sent to the Commission (Eurostat) in the Household Data File (H-file) and in the Personal Data File (P-file) after the target primary variables. 2014 MODULE ON MATERIAL DEPRIVATION AREAS AND LIST OF TARGET VARIABLES Variable identifier Values Target variable Household items applying at household level Financial stress HD080 Replace worn-out furniture (1) 1 Yes 2 No  household cannot afford it 3 No  other reason HD080_F 1 Filled  1 Missing Personal items applying at personal level (People aged 16+) Basic needs PD020 Replace worn-out clothes by some new (not second-hand) ones (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD020_F 1 Filled  1 Missing  3 Not selected respondent PD030 Two pairs of properly fitting shoes (including a pair of all-weather shoes) (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD030_F 1 Filled  1 Missing  3 Not selected respondent Leisure and social activities PD050 Get-together with friends/family (relatives) for drink/meal at least once a month (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD050_F 1 Filled  1 Missing  3 Not selected respondent PD060 Regularly participate in a leisure activity (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD060_F 1 Filled  1 Missing  3 Not selected respondent PD070 Spend a small amount of money each week on yourself (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD070_F 1 Filled  1 Missing  3 Not selected respondent Durables PD080 Internet connection for personal use at home (1) 1 Yes 2 No  cannot afford it 3 No  other reason PD080_F 1 Filled  1 Missing  3 Not selected respondent Mobility PD090 Regular use of public transport 1 Yes 2 No  ticket too expensive 3 No  station too far away 4 No  access too difficult 5 No  private transport 6 No  other reason PD090_F 1 Filled  1 Missing  3 Not selected respondent Childrens items applying at household level Basic needs HD100 Some new (not second-hand) clothes 1 Yes 2 No  household cannot afford it 3 No  other reason HD100_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD110 Two pairs of properly fitting shoes (including a pair of all-weather shoes) 1 Yes 2 No  household cannot afford it 3 No  other reason HD110_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD120 Fruits and vegetables once a day 1 Yes 2 No  household cannot afford it 3 No  other reason HD120_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD140 One meal with meat, chicken or fish (or vegetarian equivalent) at least once a day 1 Yes 2 No  household cannot afford it 3 No  other reason HD140_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) Educational or leisure needs HD150 Books at home suitable for their age 1 Yes 2 No  household cannot afford it 3 No  other reason HD150_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD160 Outdoor leisure equipment 1 Yes 2 No  household cannot afford it 3 No  other reason HD160_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD170 Indoor games 1 Yes 2 No  household cannot afford it 3 No  other reason HD170_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD180 Regular leisure activity 1 Yes 2 No  household cannot afford it 3 No  other reason HD180_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD190 Celebrations on special occasions 1 Yes 2 No  household cannot afford it 3 No  other reason HD190_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD200 Invite friends round to play or eat from time to time 1 Yes 2 No  household cannot afford it 3 No  other reason HD200_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) HD210 Participate in school trips and school events that cost money 1 Yes 2 No  household cannot afford it 3 No  other reason HD210_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15)  4 NA (no children attending school) HD220 Suitable place to study or do homework 1 Yes 2 No HD220_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15)  4 NA (no children attending school) HD240 Go on holiday away from home at least 1 week per year 1 Yes 2 No  household cannot afford it 3 No  other reason HD240_F 1 Filled  1 Missing  2 NA (no children aged between 1 and 15) (1) Additionally to the compulsory transmission for 2014 reference year, this variable may be compiled for 2013 reference year on a voluntary basis.